DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                    WILLIAM FENNELL PITMAN,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D21-1710



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Michael P. McDaniel, Judge.


PER CURIAM.

     Affirmed. See § 775.082(9)(a)(3), Fla. Stat. (1999); Fla. R.

Crim. P. 3.172(i); Richardson v. State, 706 So. 2d 1349 (Fla. 1998);

State v. Baker, 874 So. 2d 643 (Fla. 2d DCA 2004); Ellington v.

State, 96 So. 3d 1131 (Fla. 1st DCA 2012); State v. Garcia, 923 So.
2d 1186 (Fla. 3d DCA 2006); State v. Newmones, 765 So. 2d 860

(Fla. 5th DCA 2000).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2